DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
--Please update [0001] of the specification with the patent number of the most recent parent case.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,728,804, hereinafter referred to as ‘804. This is a statutory double patenting rejection.
Regarding claim 1, ‘804 discloses a method for providing state information by a user equipment (UE) in a wireless communication system, the method comprising: 
transmitting, to a first cell, state information of the UE (See Claim 1); 
receiving a radio resource control (RRC) message associated with a cell change (See Claim 1); 
determining whether the UE has transmitted the state information to the first cell during a predetermined time period (See Claim 1); and 
transmitting, to a second cell, the state information based on the determination that the UE has transmitted the state information to the first cell during the predetermined time period (See Claim 1).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,264,493, hereinafter referred to as ‘493. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘493 are similar in scope.

transmitting, to a first cell, state information of the UE (See Claim 1); 
receiving a radio resource control (RRC) message associated with a cell change (See Claims 1 and 3); 
determining whether the UE has transmitted the state information to the first cell during a predetermined time period (See Claim 1); and 
transmitting, to a second cell, the state information based on the determination that the UE has transmitted the state information to the first cell during the predetermined time period (See Claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,143,021, hereinafter referred to as ‘021. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of ‘021 are similar in scope.
Regarding claim 1, ‘021 teaches a method for providing state information by a user equipment (UE) in a wireless communication system, the method comprising: 
transmitting, to a first cell, state information of the UE (See Claim 1); 
receiving a radio resource control (RRC) message associated with a cell change (See Claim 1); 
determining whether the UE has transmitted the state information to the first cell during a predetermined time period (See Claim 1); and 
See Claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,681,338, hereinafter referred to as ‘338. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘338 are similar in scope.
Regarding claim 1, ‘338 teaches a method for providing state information by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a radio resource control (RRC) message associated with a cell change (See Claim 1); 
determining whether the UE has transmitted the state information to the first cell during a predetermined time period (See Claim 1); and 
transmitting, to a second cell, the state information based on the determination that the UE has transmitted the state information to the first cell during the predetermined time period (See Claim 1).
While ‘338 fails to teach transmitting, to a first cell, state information of the UE, it would have been obvious to include the limitation in order to optimize communication and because omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,694,556, hereinafter referred to as ‘556. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘556.
Regarding claim 1, ‘556 teaches a method for providing state information by a user equipment (UE) in a wireless communication system, the method comprising: 
transmitting, to a first cell, state information of the UE (See Claim 1); 
receiving a radio resource control (RRC) message associated with a cell change (See Claim 1); 
determining whether the UE has transmitted the state information to the first cell during a predetermined time period (See Claim 1); and 
transmitting, to a second cell, the state information based on the determination that the UE has transmitted the state information to the first cell during the predetermined time period (See Claim 1).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/3/2022